EXHIBIT 10.1

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY WJ COMMUNICATIONS, INC.
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.]

 

WJ COMMUNICATIONS, INC.

401 RIVER OAKS PARKWAY

SAN JOSE, CALIFORNIA  95134

 

January 28, 2005

 

Richard J. Swanson

7809 San Isabel Drive

Plano, Texas 75025

 

 Re:         Employment Agreement

 

 Dear Mr. Swanson:

 

This letter agreement (this “Agreement”) sets forth the terms and conditions of
your employment with WJ Communications, Inc. (the “Company”), effective as of
the date first above written (the “Effective Date”).

 

1.             Employment and Services.  The Company shall employ you as Vice
President-RFID Development of WJ Communications, Inc., for the period beginning
on the Effective Date and ending upon termination pursuant to paragraph 4 (the
“Employment Period”).  During the Employment Period, you shall be located at the
Company’s offices in Richardson, Texas, but you shall also be required to travel
to the Company’s principal headquarters from time to time. Your responsibilities
include the diligent and good faith pursuit of the RFID product plan and product
roadmaps, technical leadership for the Richardson, TX facility, strategic
technology development compliant with the Company’s roadmaps and assignments
from the Company’s Chief Executive Officer, and other special projects and
assignments as designated by the Chief Executive Officer. You will report
directly to the Richardson, TX site manager, Chuck Lau, and shall also render
such services to the Company and its affiliates and subsidiaries as the Chief
Executive Officer shall reasonably designate from time to time.  You shall
devote your best efforts and full time and attention to the business of the
Company.  You will also be a member of the Company’s senior management staff and
you will directly participate in the weekly, senior management business, staff
meetings and decision making processes.  During the Employment Period, you agree
not to sit on any for-profit Boards (or comparable bodies) without the consent
of the Chief Executive Officer.

 

--------------------------------------------------------------------------------


 

2.             Compensation.

 

a.             Annual Base Salary.  The Company shall pay you an annual base
salary (“Annual Base Salary”) of $175,000 during the Employment Period, subject
to annual review in each year of the Employment Period thereafter (for any
partial year during the Employment Period, the Annual Base Salary shall be
prorated based on the number of days during such year on which you are employed
by the Company).  The first such annual review will occur on or about one year
from the Effective Date.  Your Annual Base Salary may be increased in years
following the first year of employment but may not be decreased.  As used
herein, the term “Annual Base Salary” refers to the Annual Base Salary as so
increased.  Such Annual Base Salary shall be payable in installments in
accordance with the Company’s regular payroll practices, but no less frequently
than monthly.

 

b.             Bonus.  In addition, you will be eligible to receive a quarterly
bonus, to be paid as soon as practicable but not later than the earlier of (i)
one hundred twenty (120) days after the end of such quarter or (ii) the date on
which other members of senior management receive their respective bonuses, if
any.  In order to determine the amount of such bonus, the Company shall
determine appropriate business and financial targets for each fiscal year for
the Company and for you and your annual bonus shall be based upon the extent to
which the Company and you attain such targets.  Your maximum total annual bonus
shall be 50% of your Annual Base Salary.  The determination of the appropriate
business and financial targets with respect to each subsequent fiscal year shall
take place not later than thirty (30) days following the receipt by the Board of
Directors of the Company from the Company’s senior management of the Company’s
operating budget with respect to such fiscal year.

 

c.             Equity.  You will be eligible to participate in the Company’s
Restricted Stock Incentive Program (or any current or future similar such
program) (the “Stock Program”), pursuant to which the Company rewards
exceptional performance through grants of the Company’s restricted stock to
employees.  Also, in the future, as approved by the Company’s Board of
Directors, you may be eligible for option grants based upon the Company’s and
your individual performance.

 

d.             Withholding.  Notwithstanding anything herein to the contrary,
there shall be deducted or withheld from all amounts payable to you amounts for
all federal, state, city or other taxes required by applicable law to be so
withheld or deducted and any other amounts authorized for deduction by or
required by law.

 

3.             Benefits.  During the Employment Period, you shall be entitled to
participate in the Company’s fringe benefit plans for its senior management
staff, subject to and in accordance with applicable eligibility requirements,
such as medical, dental, tax preparation, 401(k) (matching contributions of up
to 3%), employee stock purchase program, life and disability insurance plans and
all other benefit plans generally available to the Company’s senior executive
officers, in each case, on terms and at a cost to you, no less favorable than
other members of the Company’s senior management staff.  In addition, the
Company will reimburse your reasonable out-of-pocket expenses incurred in
connection with the performance of your duties hereunder, consistent with
Company policy.  You shall be entitled to take paid time off in accordance with
the Company’s top management vacation, holiday and illness policy.  As part of
the senior management staff, you will also be eligible for the executive medical
reimbursement program, which supplements the standard health plan available to
the Company’s employees and provides for payment of up to $5,000 per year for
yourself and your family.

 

2

--------------------------------------------------------------------------------


 

4.             Termination.  The Employment Period shall terminate on the first
to occur of (i) ninety (90) days following written notice by you to the Company
of your resignation without Good Reason (it being understood that you will
continue to perform your services hereunder during such ninety (90) day period
if requested, but the Company may terminate your services sooner if it so
elects), (ii) thirty (30) days following written notice by you to the Company of
your resignation with Good Reason (it being understood that you will continue to
perform your services hereunder during such thirty (30) day period provided that
the Company does not elect to terminate your employment sooner if it so elects),
(iii) your death or Disability, (iv) a vote of the Board of Directors of the
Company directing your termination for Cause, (v) a vote of the Board of the
Company directing your termination without Cause, or (vi) the third (3rd)
anniversary of the Effective Date (the “Scheduled Expiration Date”); provided,
however, that the Scheduled Expiration Date shall be automatically extended for
successive one-year periods unless, at least thirty (30) days prior to the
then-current Scheduled Expiration Date, either the Company or you shall give
written notice to the other of an intention not to extend the Employment
Period.  In the event of termination of the Employment Period pursuant to clause
(ii) or (v) above, the Company shall pay to you a series of monthly payments
over the next twelve (12) month period immediately following such termination. 
Each monthly payment shall be paid periodically in accordance with the Company’s
regular payroll practices (but no less frequently than monthly) and be equal to
one-twelfth (1/12th) of your Annual Base Salary as in effect immediately prior
to the termination of the Employment Period (the “Severance Benefit”).

 

Except as otherwise set forth in this paragraph 4 or pursuant to the terms of
employee benefit plans in which you participate pursuant to paragraph 3, you
shall not be entitled to any compensation or other payment from the Company in
connection with the termination of your employment hereunder.

 

For purposes of this Agreement, the following definitions will apply:  (a) “Good
Reason” shall mean the occurrence of any of the following without your consent
which shall remain uncured for a period of not less than forty five (45) days
following your delivery of notice of such occurrence to the Company (it being
understood that your failure to deliver such notice in a timely manner shall
waive your rights to allege Good Reason):  (i) the assignment of you by the
Company to any duties materially inconsistent with, or a material diminution of,
your position, including duties, title, offices, or responsibilities, (ii) the
transfer of your principal place of employment to a geographic location more
than 50 miles from both your current personal residence and from the location of
your current principal place of employment; or (iii) any material breach of this
Agreement by the Company which is not cured within fifteen (15) days after the
Company has received written notice from you identifying the breach in
reasonable detail; (b) “Cause” shall mean any of the following acts or
circumstances:  (i) willful destruction by you of Company property having a
material value to the Company, (ii) fraud, embezzlement, theft, or comparable
dishonest activity committed by you against the Company, (iii) your conviction
of or entering a plea of guilty or nolo contendere to any crime constituting a
felony or any misdemeanor involving fraud, dishonesty or moral turpitude, (iv)
your breach, neglect, refusal, or failure to discharge, in each case, in any
material respect, your duties under this Agreement (other than due to
Disability) commensurate with your title and function or any Company policy or
your failure to comply with the lawful directions of the President and Chief
Executive Officer or Board of Directors, in any material respect, in any such
case that is not cured within fifteen (15) days after you have received written
notice thereof from the President

 

3

--------------------------------------------------------------------------------


 

and Chief Executive Officer or Board of Directors of the Company, or (v) a
willful and knowing material misrepresentation to the President and Chief
Executive Officer or the Board of Directors of the Company; and (c) “Disability”
shall mean that for a period of three (3) consecutive months or an aggregate of
four (4) months in any twelve (12) month period you are incapable of
substantially fulfilling the duties of your positions as set forth in paragraph
1 because of physical, mental or emotional incapacity, injury, sickness or
disease. Any question as to the existence or extent of the Disability upon which
you and the Company cannot agree shall be determined by a qualified, independent
physician selected by the Company.  The determination of any such physician
shall be final and conclusive for all purposes; provided, however, that you or
your legal representatives shall have the right to present to such physician
such information as to such Disability as you or they may deem appropriate,
including the opinion of your personal physician.

 

5.             Maintaining Confidential Information.

 

a.             Company Information.  You agree at all times during the term of
your employment and thereafter to hold in confidence, and not to use, except for
the benefit of the Company, or to disclose to any person, firm or corporation
without written authorization of the Chief Executive Officer of the Company, any
trade secrets, confidential knowledge, data or other proprietary information
relating to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its clients,
consultants, or licensees. We agree that it shall not be a breach of this
paragraph if you disclose information which becomes generally known to and
available for use by the public (other than as a result of your acts or
omissions to act).  The restrictive covenants contained in this Section 5 shall
not apply after the Employment Period if and to the extent the Company fails to
make any payment of Annual Base Salary, bonus, or Severance Benefit to you then
due, provided, further, that this limitation shall not apply unless the
Employment Period ends on or after the fourth anniversary of the Effective Date;
accordingly, you acknowledge and agree that the restrictive covenants contained
in the Non-Competition Agreement dated on the Effective Date (the
“Non-Competition Agreement”) will apply on the terms contained therein without
regard to the terms of this Agreement as the Non-Competition Agreement was
entered into in connection with the acquisition of your ownership interest in
Telenexus, Inc. and consideration was paid by us therefor.

 

b.             Former Employer Information.  You agree that you will not, during
your employment with the Company, improperly use or disclose any proprietary
information or trade secrets of your former or concurrent employers or
companies, if any, and that you will not bring onto the premises of the Company
any unpublished document or any property belonging to your former or concurrent
employers or companies, if any, unless consented to in writing by such employers
or companies.

 

c.             Third Party Information.  You recognize that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  You agree that you owe the Company and such third parties, during the
term established by such third parties, a duty to hold all such confidential or
proprietary information conveyed to you and which has been expressly described
as being confidential pursuant to contract, in confidence and not to disclose it
to any person, firm or corporation (except as necessary in

 

4

--------------------------------------------------------------------------------


 

carrying out your work for the Company consistent with the Company’s agreement
with such third party) or to use it for the benefit of anyone other than for the
Company or such third party (consistent with the Company’s agreement with such
third party) without the express written authorization of the Chief Executive
Officer of the Company.  The Company agrees to provide you with a copy of any
agreement with a third party, or any redacted portion of such agreement relating
to confidentiality, that does, or could reasonably be deemed to, restrict your
disclosures and activities hereunder.

 

6.             Retaining and Assigning Inventions and Original Works.

 

a.             Inventions and Original Works Retained by You.  You have attached
hereto, as Exhibit A, a list describing all inventions, original works of
authorship, developments, improvements, and trade secrets which were made by you
prior to your employment with the Company, which belong to you, which reasonably
relate to the Company’s business and products, and which are not assigned to the
Company.  If you have no such inventions or original works, you will so indicate
on the attached list.

 

b.             Inventions and Original Works Assigned to the Company.  You agree
that you will promptly make full written disclosure to the Company, will hold in
trust for the sole right and benefit of the Company, and will assign to the
Company all your right, title, and interest in and to any and all inventions,
original works of authorship, developments, improvements or trade secrets which
you have solely or jointly conceived or developed or reduced to practice, or
caused to be conceived or developed or reduced to practice, during the period of
time you have been in the employ of the Company or which you may solely or
jointly conceive or develop or reduce to practice, during the period of time you
shall be in the employ of the Company.  You and the Company recognize, however,
this provision does not apply to any invention as to which you can prove the
following (an “Excluded Invention”):

 

i.              It was developed entirely on your own time; and

 

ii.             No equipment, supplies, facility or trade secret of the Company
was used in its development; and

 

iii.            It neither

 

(1)           relates at the time of its conception or reduction to practice to
the business of the Company or to the Company’s actual or demonstrably
anticipated research and development; nor

 

(2)           results from any work performed by you for the Company.

 

You acknowledge that all original works of authorship which have been and will
be made by you (solely or jointly with others) within the scope of your
employment and which are protectable by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act (17 USCA Section 101).

 

c.             Maintenance of Records.  You agree to keep and maintain adequate
and current written records of all inventions and original works of authorship
made by you (solely or jointly with others) during the term of your employment
with the Company.  The records will be in

 

5

--------------------------------------------------------------------------------


 

the form of notes, sketches, drawings, and any other format that may be
specified by the Company in writing.  The records will be available to and
remain the sole property of the Company at all times.

 

d.             Inventions Assigned to the United States.  You agree to assign to
the United States government all your right, title, and interest in and to any
and all inventions, original works of authorship, developments, improvements or
trade secrets, other than with respect to Excluded Inventions, whenever such
full title is required to be in the United States by a contract between the
Company and the United States or any of its agencies.

 

e.             Obtaining Letters Patent and Copyright Registrations.  You agree
that your obligation to assist the Company to obtain United States or foreign
letters patent and copyright registrations covering inventions and original
works of authorship assigned hereunder to the Company shall continue beyond the
termination of your employment, but the Company shall compensate you at a
reasonable rate for time actually spent by you at the Company’s request on such
assistance.  If the Company is unable because of your mental or physical
incapacity or for any other reason to secure your signature (after making a good
faith and reasonable attempt to do so) to apply for or to pursue any application
for any United States or foreign letters patent or copyright registrations
covering inventions or original works of authorship assigned to the Company as
above, than you hereby irrevocably designate and appoint the Company and its
duly authorized officers and agents as your agent and attorney in fact, to act
for and in your behalf and stead, to execute and further the prosecution and
issuance of letters patent or copyright registrations thereon with the same
legal force and effect as if executed by you.  You hereby waive and quitclaim to
the Company any and all claims, of any nature whatsoever, which you now or may
hereafter have for infringement of any patents or copyright resulting from any
such application for letters patent or copyright registration assigned hereunder
to the Company.

 

f.              Exception to Assignments.  You will advise the Company promptly
in writing of any inventions, original works of authorship, developments,
improvements or trade secrets that you believe meet the criteria in
Subparagraphs 6b(i), (ii), and (iii) above for Excluded Inventions; and you will
at that time provide to the Company in writing all evidence necessary to
substantiate that belief.  You understand that the Company will keep in
confidence and will not disclose to third parties without your consent any
confidential information disclosed in writing to the Company relating to
Excluded Inventions that qualify under the foregoing Subparagraphs.

 

7.             Conflicting Employment.  You agree that, during the term of your
employment with the Company, you will not engage in any other employment,
occupation, consulting or other business activity directly or indirectly related
to the business in which the Company is now involved or becomes involved during
the term of your employment, nor will you engage in any other activities that
conflict with your obligations to the Company.  If you wish to engage in any
other employment during the time you are engaged by the Company, you will first
obtain the Company’s written consent before accepting such additional
employment.

 

8.             No Breach of Duty.  You represent that your performance of all
the terms of this Agreement and as an employee of the Company does not, and to
the best of your present knowledge and belief, will not breach any agreement or
duty to keep in confidence proprietary information acquired by you in confidence
or in trust prior to your employment by the Company.  You have not entered into,
and you agree you will not enter into, any agreement either written or oral in
conflict herewith.  You are not at the present time restricted from being
employed by the Company or entering into this Agreement.

 

6

--------------------------------------------------------------------------------


 

9.             Returning Company Documents.  You agree that, at the time of
leaving the employ of the Company, you will deliver to the Company (and will not
keep in your possession or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items belonging to the Company,
its successors, affiliates or assigns.  In the event of the termination of your
employment, you agree to sign and deliver the “Termination Certification”
attached hereto as Exhibit B.

 

10.           Non-Solicitation; Non-Competition.

 

a.             Non-Solicitation.  As a means reasonably designed to protect the
Company’s proprietary information, you agree that, during the term of this
Agreement and for a period of twelve (12) months from the conclusion of the
Employment Period, you will not directly or indirectly, either as an individual
on his own account or as a partner, joint venturer, officer, director,
stockholder, employee, agent, independent contractor, or otherwise:

 

(i)            counsel, solicit, or attempt to induce any person employed by the
Company, whether that person is a full-time employee, part-time employee, or
independent contractor, to terminate his or her employment or independent
contractor relationship with the Company;

 

(ii)           employ any person formerly employed by the Company, whether that
person was a full-time employee, part-time employee, or independent contractor;
or

 

(iii)          solicit to provide, or provide, any of the Company’s customers or
prospective customers with any product or service that competes with any product
or service sold or provided by the Company.

 

The restrictive covenants contained in this Section 10 shall not apply after the
Employment Period if and to the extent the Company fails to make any payment of
Annual Base Salary, bonus, or Severance Benefit to you then due, provided,
further, that this limitation shall not apply unless the Employment Period ends
on or after the fourth anniversary of the Effective Date; accordingly, you
acknowledge and agree that the restrictive covenants contained in the
Non-Competition Agreement will apply on the terms contained therein without
regard to the terms of this Agreement as the Non-Competition Agreement was
entered into in connection with the acquisition of your ownership interest in
Telenexus, Inc. and consideration was paid by us therefor.

 

b.             Non-Competition.  During the term of your employment by the
Company and for a period of twelve (12) months after the conclusion of the
Employment Period, you shall not, directly or indirectly, either as an
individual on his own account or as a partner, joint venturer, officer,
director, stockholder, employee, agent, independent contractor, or otherwise:

 

(i)            engage in a Competitive Business (as hereinafter defined);

 

(ii)           have any interest in any person, firm, partnership, joint
venture, or other business entity (collectively, an “Entity”) which is engaged
in a Competitive Business (except as a stockholder holding less than one

 

7

--------------------------------------------------------------------------------


 

percent of the aggregate number of issued and outstanding shares of a publicly
traded company’s capital stock); or

 

(iii)          provide financial or other assistance or act as an agent of,
consultant for or advisor to any Entity which is or is about to become engaged
in a Competitive Business.

 

The restrictive covenants contained in this Section 10 shall not apply after the
Employment Period if and to the extent the Company fails to make any payment of
Annual Base Salary, bonus, or Severance Benefit to you then due, provided,
further, that this limitation shall not apply unless the Employment Period ends
on or after the fourth anniversary of the Effective Date; accordingly, you
acknowledge and agree that the restrictive covenants contained in the
Non-Competition Agreement will apply on the terms contained therein without
regard to the terms of this Agreement as the Non-Competition Agreement was
entered into in connection with the acquisition of your ownership interest in
Telenexus, Inc. and consideration was paid by us therefor.

 

“Competitive Business” shall mean the business of the sale, manufacture or
distribution of (i) any RFID product, (ii) any product set forth on Exhibit C
hereto (or any products that are substantially similar to those on such Exhibit
C) or which compete with those set forth on Exhibit C hereto, or (iii) any
integrated circuit, electronic component or semiconductor module product in the
field of wireless communications infrastructure, cable television networks and
distribution plant, RF identification readers and programmers, and wireless
networking for use in equipment used by telecommunications service providers to
receive and transmit information by electrical, electronic, optical, or
electro-optic means to and from other telecommunication service providers or
telecommunication service users in any industry and for any application.

 

c.             Scope of Restriction.  If, at the time of enforcement of this
paragraph 10, a court shall hold that the duration, scope or area restrictions
stated herein are unreasonable under circumstances then existing, the parties
hereto agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area.

 

d.             Equitable Relief.  You acknowledge that the provisions contained
in paragraphs 5, 6 and 10 hereof are reasonable and necessary to protect the
legitimate interests of the Company, that any breach or threatened breach of
such provisions will result in irreparable injury to the Company and that the
remedy at law for such breach or threatened breach would be inadequate. 
Accordingly, in the event of the breach by you of any of the provisions of
paragraphs 5, 6 and 10 hereof, the Company, in addition and as a supplement to
such other rights and remedies as may exist in its favor, may apply to any court
of law or equity having jurisdiction to enforce this Agreement, and/or may apply
for injunctive relief against any act than would violate any of the provisions
of this Agreement.  Such right to obtain injunctive relief may be exercised, at
the option of the Company, concurrently with, prior to, after, or in lieu of,
the exercise of any other rights or remedies that the Company may have as a
result of any such breach or threatened breach.

 

11.           Survival.  Any termination of your employment or of this Agreement
shall have no effect on the continuing operation of paragraphs 4, 5, 6, or 10
for the periods specified therein.

 

12.           Governing Law.  This Agreement and all questions concerning the
construction, validity and interpretation of this Agreement shall be governed by
and determined in accordance with the internal law, and not the law of
conflicts, of the State of Texas.

 

8

--------------------------------------------------------------------------------


 

13.           Notices.  All demands, notices and communications hereunder shall
be in writing and shall be deemed to have been duly given, if mailed, by
registered or certified mail, return receipt requested, or, if by other means,
when received by the other party at the address set forth herein, or such other
address as may hereafter be furnished to the other party by like notice. Notice
or communication hereunder shall be deemed to have been received on the date
delivered to or received at the premises of the addressee if delivered other
than by mail, and in the case of mail, three days after the depositing of the
same in the United States mail as above stated (or, in the case of registered or
certified mail, by the date noted on the return receipt).  Notices shall be
addressed as follows:

 

If to the Executive:

 

Richard J. Swanson

 

 

7809 San Isabel Drive

 

 

Plano, Texas 75025

 

 

 

If to the Company:

 

WJ Communications, Inc.

 

 

401 River Oaks Parkway

 

 

San Jose, CA 95134

 

 

Attention: Michael R. Farese

 

 

 

 

 

 

with a copy to:

 

Shumaker, Loop & Kendrick, LLP

 

 

101 East Kennedy Blvd.

 

 

Suite 2800

 

 

Tampa, Florida

 

 

Attention: W. Thompson Thorn, III, Esquire

 

14.           Severability.  Any part, provision, representation or warranty of
this Agreement which is prohibited or which is held to be void or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof.

 

15.           Successors and Assigns; Assignment of Agreement.  This Agreement
shall bind and inure to the benefit of and be enforceable by the parties
hereto.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successors to its businesses and/or assets as
aforesaid which assume and agree to perform this Agreement by operation of law,
or otherwise.  This Agreement is personal to you and without the prior written
consent of the Company shall not be assignable by you.

 

16.           Waiver; Amendment.  The failure of any party to insist upon strict
performance of a covenant hereunder or of any obligation hereunder, irrespective
of the length of time for which such failure continues, shall not be a waiver of
such party’s right to demand strict compliance in the future. No consent or
waiver, express or implied, to or of any breach or default in the performance of
any obligation hereunder, shall constitute a consent or waiver to or of any
other breach or default in the performance of the same or any other obligation
hereunder.  No term or provision of the Agreement may be waived unless such
waiver is in writing and signed by the party against whom such waiver is sought
to be enforced.  This Agreement shall not be modified except in writing executed
by all parties hereto.

 

17.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter contemplated
herein and supersedes all prior

 

9

--------------------------------------------------------------------------------


 

agreements, whether written or oral, between the parties, relating to the
subject matter hereof.  Notwithstanding the foregoing, the parties acknowledge
that they are parties to the Non-Competition Agreement executed on the Effective
Date and that the Non-Competition Agreement applies to your activities as well
and could apply for a period longer than the restrictions on your activities set
forth in this Agreement.

 

18.           Captions.  Titles or captions of paragraphs contained in this
Agreement are inserted only as a matter of convenience and for reference, and in
no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision hereof.

 

19.           Counterparts.  For the purpose of facilitating proving this
Agreement, and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts.  Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument.

 

20.           Arbitration.  The parties to this Agreement acknowledge and agree
that any claim arising out of or relating to this Agreement or the breach of
this Agreement, including, without limitation, any claims sounding in contract,
tort, breach of contract, violation of statute, or otherwise and including
claims for which a party seeks an injunction or other equitable relief, must be
submitted and resolved by binding arbitration.  All questions pertaining to the
arbitrability of a particular claim or defense shall be determined by the
arbitrator or arbitrators.  Judgment upon the award rendered by the arbitrator
or arbitrators may be entered in any court having jurisdiction thereof.  Any
such arbitration will be administered in Dallas, Texas by the American
Arbitration Association under its Rules of the Commercial Panel of the American
Arbitration Association then in effect (and not the Employment Dispute
Resolution Rules).  The parties agree that if it becomes necessary to arbitrate
any claim arising out of or relating to this Agreement or the breach of this
Agreement after the date hereof, that they will not argue at that time that
resolution of any claims in such forum will cause an undue hardship on them or
their witnesses.  The award entered by the arbitrator will be final and binding
in all respects.

 

Please execute a copy of this letter Agreement in the space below and return it
to the undersigned at the address set forth above to confirm your understanding
and acceptance of the agreements contained herein.

 

 

 

Very truly yours,

 

 

 

 

 

WJ COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

 

Name:

Michael R. Farese

 

 

Title:

President and Chief Executive Officer

 

 

 

Accepted and agreed to:

 

 

 

 

 

 

 

 

Richard J. Swanson

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

TITLE

 

DATE

 

IDENTIFYING NUMBER
OR BRIEF DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.             Intellectual property associated with previously filed patent
applications benefiting Advanced IP Communications, Inc. and all modifications,
extensions or supplements thereto.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

WJ COMMUNICATIONS, INC.

TERMINATION CERTIFICATION

 

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to WJ Communications, Inc., its subsidiaries, affiliates,
successors or assigns (together, the “Company”).

 

I also agree, in compliance with the Employment Agreement, that for a period of
12 months after the date my employment with the Company concludes, I shall
comply with the restrictive covenants contained in paragraph 10 of the
Employment Agreement.

 

I further agree that, in compliance with the Employment Agreement, I will
preserve as confidential all trade secrets, confidential knowledge, data or
other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works of authorship, customer lists, business plans,
financial information or other subject matter pertaining to any business of the
Company or any of its clients, consultants or licensees in accordance with
Section 5 of the Employment Agreement.

 

Date:

 

 

 

 

 

 

Employee’s Signature

 

 

 

 

 

 

 

 

 

Name of Employee (typed or printed)

 

12

--------------------------------------------------------------------------------


 

EXHIBIT C

 

LIST OF RESTRICTED PRODUCTS

 


1.             EXISTING CUSTOMER PRODUCTS (UNDER ANY PRODUCT NAME WHATSOEVER)
DEVELOPED BY TELENEXUS, INC. INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:


 

Area Antenna (***)

Stationary Reader (***)

Handheld Reader (***)

Advanced Reader (***)

*** Indicator (***)

RF Module (***)

Japanese Reader (***)

Rugged Reader (with PA) (***)

Multiplexer (***)

*** Reader (***)

RF Module with retrofit (***)

Specialty Reader (***)

Direct Sequence Reader (***)

Drop Box Antenna (***)

European Reader (***)

Junction Card/Highway System (***)

Tag 21 (***)

*** Reader (***)

*** Reader (***)

Service Center Programmer (***)

RF Module (with Antenna) (***)

RF Module (9 volt)/Class 0 Antenna (***)

Interface Board/Box (***)

Low Cost Reader (***)

Multiprotocol RF Module (***)

Antenna Interface Boards and Cables (***)

SCA Reader, Tag, and Antenna (***)

Tag-It™ Reader (***)

Multiprotocol Reader (***)

Digital Control Board (***)

Wave Reader (***)

DSP Module (***)

7/eleven Reader (***)

SMU Reader (***)

 

--------------------------------------------------------------------------------

***         CONFIDENTIAL MATERIAL REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

13

--------------------------------------------------------------------------------


 

Brazil Development (***)

Tracking Device (***)

*** Reader (***)

TaxMedCS (***)

*** Reader (***)

PCMCIA Multiprotocol Reader

Application software for above

 


2.             EXISTING TELENEXUS DEVELOPED PRODUCTS (UNDER ANY PRODUCT NAME
WHATSOEVER) INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:


 

IR 1000
IR 1500
RM 1000
DR 1000
AN 125
AN 110
AN 120

 


3.             TELENEXUS PRODUCTS CURRENTLY UNDER DEVELOPMENT (UNDER ANY PRODUCT
NAME WHATSOEVER) INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:


 

Class 3 Tags and Reader (***)
*** Products
IR 2000
IR 2500
SR 2000
RM 2000
DR 2000
DP 2000

 


4.             FUTURE RFID-BASED PRODUCTS (UNDER ANY PRODUCT NAME WHATSOEVER)
INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:


 

IR 3000
IR 3500
SR 3000
RM 3000
DR 3000
DP 3000

 

--------------------------------------------------------------------------------

***         CONFIDENTIAL MATERIAL REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

14

--------------------------------------------------------------------------------

 